     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1079 Page 1 of 17



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    DR. MORTEZA NAGHAVI, M.D., an                   Case No.: 20-cv-01723-H-KSC
      individual; MEDITEX CAPITAL, LLC, a
12
      Delaware limited liability company; and         ORDER:
13    AMERICAN HEART TECHNOLOGIES,
      LLC, a Delaware limited liability               (1) GRANTING DEFENDANT
14
      company,                                        EASTONE’S MOTION TO DISMISS
15                                  Plaintiffs,       FOR LACK OF PERSONAL
                                                      JURSIDICTION; AND
16    v.
17    BELTER HEALTH MEASUREMENT                       (2) DENYING DEFENDANT
      AND ANALYSIS TECHNOLOGY CO.,                    BELTER’S MOTION TO DISMISS
18
      LTD., a China corporation; EASTONE              FOR FAILURE TO STATE A CLAIM
19    CENTURY TECHNOLOGY CO. LTD., a
      China corporation; XIBIN XU, an                 [Doc. Nos. 17, 18.]
20
      individual; WEI WANG, an individual;
21    WENWEI TONG, an individual;
22    FEIPENG ZHONG, an individual;
      ZHUHAI HENGQIN XUANYUAN NO.
23    8 EQUITY INVESTMENT
24    PARTNERSHIP (LIMITED
      PARTNERSHIP), a China limited
25    partnership; GF SECURITIES, a China
26    corporation; and DOES 1 through 20,
      inclusive,
27
                                  Defendants.
28

                                                  1
                                                                             20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1080 Page 2 of 17



1          On December 3, 2020, Defendant Eastone Century Technology Co., Ltd. filed a
2    motion to dismiss Plaintiffs Dr. Morteza Naghavi, M.D., Meditex Capital, LLC, and
3    American Heart Technologies, LLC’s second amended complaint pursuant to Federal Rule
4    of Civil Procedure 12(b)(2) for lack of personal jurisdiction and pursuant to Rule 12(b)(6)
5    for failure to state a claim. (Doc. No. 17.) On December 3, 2020, Defendant Belter Health
6    Measurement and Analysis Technology Co., Ltd. filed notice of joinder in the Rule
7    12(b)(6) portion of Defendant Eastone’s motion to dismiss. (Doc. No. 18.) On December
8    14, 2020, the Court took the matter under submission. (Doc. No. 19.) On December 28,
9    2020, Plaintiffs filed a response in opposition to the motion to dismiss. (Doc. No. 20.) On
10   January 4, 2021, Defendants filed their replies. (Doc. No. 21, 22.) For the reasons below,
11   the Court grants Defendant Eastone’s motion to dismiss for lack of personal jurisdiction,
12   and the Court denies Defendant Belter’s motion to dismiss for failure to state a claim.
13                                        BACKGROUND
14         The following facts are taken from the allegations in Plaintiffs’ second amended
15   complaint. Plaintiffs Meditex Capital, LLC and American Heart Technologies, LLC are
16   Delaware limited liability companies and are partners in a joint venture to manufacture,
17   market, and distribute cardiovascular devices, including a cardiovascular device called
18   “VENDYS.” (Doc. No. 16, SAC ¶¶ 1-2, 17.) Plaintiff Dr. Morteza Naghavi is the founder
19   and managing member of Meditex and American Heart. (Id. ¶¶ 3, 17.)
20         Defendant Belter Health Measurement and Analysis Technology Co., Ltd. is a
21   manufacturer and distributor of medical devices in China. (Id. ¶¶ 4, 18-20.) Defendant
22   Eastone Century Technology Co., Ltd. is a publicly traded China corporation and was the
23   100% owner of Belter until on or about January 2020. 1 (Id. ¶ 5.)
24         On March 18, 2016, Belter and Meditex entered into a “Manufacturing, Marketing,
25   Sales and Distribution Agreement” (“the March 18, 2016 agreement”) wherein Meditex
26
27
     1
28         On or about January 2020, Eastone sold its ownership interest in Belter to Zhuhai Hengqin
     Xuanyuan No. 8 Equity Investment Partnership. (Doc. No. 16, SAC ¶¶ 10, 73.)

                                                    2
                                                                                    20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1081 Page 3 of 17



1    granted Belter exclusive rights to market, distribute, and sell VENDYS in China. (Doc.
2    No. 16, SAC ¶ 21, Ex. B at 1, 2 § 2.4.) On February 10, 2017, Belter and Meditex entered
3    into an amendment to the March 18, 2016 agreement (“the February 10, 2017 agreement”).
4    (Id. ¶ 23, Ex. D.)
5          On May 2, 2017, Belter and Meditex entered into another agreement entitled the
6    “Exclusive China Marketing, Sales, and Distribution Agreement” (“the May 2, 2017
7    agreement”). (Id. ¶ 24; Doc. No. 14 Ex. F.) The May 2, 2017 agreement provides: “This
8    contract substitutes all terms related to MARKETING, SALES, and DISTRIBUTION
9    AGREEMENT previously signed by the parties on March 18th, 2016.” (Id., Ex. F at 1.)
10   Plaintiffs allege that the May 2, 2017 agreement contains certain minimum sales
11   requirements, and that Defendant Belter has failed to meet those minimum sales
12   requirements. (Id. ¶¶ 24, 35; see id., Ex. F at 3 § 5, Ex. B.)
13         On August 10, 2018, Belter and Meditex entered into an additional amendment
14   agreement (“the August 10, 2018 amendment”). (Doc. No. 16, SAC ¶ 31, Ex. J.) Plaintiffs
15   allege that under the terms of the August 10, 2018 amendment, Belter was required to pay
16   Meditex $250,000 for an outstanding licensing fee, and Belter was required to provide
17   additional VENDYS units to Plaintiffs in the United States. (Id. ¶ 31.) Plaintiffs allege
18   that although Defendants Belter and Eastone have paid $100,000 of the outstanding
19   $250,000, they have failed to pay the remaining $150,000 of the licensing fee and have not
20   delivered the required VENDYS units. (Id. ¶ 32.)
21         On November 26, 2019, Plaintiffs Dr. Naghavi, Meditex, and American Heart
22   Technologies filed a complaint in the Superior Court of California, County of San Diego.
23   (Doc. No. 1, Notice of Removal ¶ 1.) On February 7, 2020, Plaintiffs filed a first amended
24   complaint in state court against Defendants Belter, Eastone, Xibin Xu, Wei Wang, Wenwei
25   Tong, Feipeng Zhong, Zhuhai Hengqin Xuanyuan, and GF Securities. (Doc. No. 1-13,
26   FAC.) In the FAC, Plaintiffs alleged claims for: (1) breach of contract; (2) breach of the
27   implied covenant of good faith and fair dealing; (3) fraud by false promise; (4) to set aside
28   a voidable transaction; and (5) conspiracy. (Id. ¶¶ 34-72.)

                                                   3
                                                                                  20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1082 Page 4 of 17



1           On September 2, 2020, Defendants Belter and Eastone removed the action from state
2    court to the United States District Court for the Southern District of California pursuant to
3    28 U.S.C. § 1441 on the basis of diversity jurisdiction under 28 U.S.C. § 1332. (Doc. No.
4    1, Notice of Removal.) On October 6, 2020, the Court granted Defendant GF Securities’s
5    motion to dismiss, and the Court dismissed Defendant GF Securities from the action. (Doc.
6    No. 10.) On October 20, 2020, the Court granted in part and denied in part Defendant
7    Belter’s motion to dismiss, and the Court granted Defendant Eastone’s motion to dismiss.
8    (Doc. No. 15.) Specifically, the Court dismissed Plaintiffs’ claims for breach of the implied
9    covenant of good faith and fair dealing; to set aside a voidable transaction; and conspiracy
10   without leave to amend; the Court dismissed Plaintiff’s claim for breach of contract against
11   Defendant Eastone without leave to amend; and the Court dismissed Plaintiff’s claim for
12   fraud with leave to amend. (Id. at 15.)
13          On November 19, 2020, Plaintiffs filed a second amended complaint against
14   Defendants Belter, Eastone, Xu, Wang, Tong, and Zhong, alleging: (1) a claim for breach
15   of contract against Belter; and (2) a claim for fraud against all the Defendants. 2 (Doc. No.
16   16.) By the present motion: (1) Defendant Eastone moves to dismiss Plaintiffs’ fraud claim
17   pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal jurisdiction; and
18   Defendants Eastone and Belter move pursuant to Federal Rule of Civil Procedure 12(b)(6)
19   to dismiss Plaintiff’s fraud claim for failure to state a claim. (Doc. Nos. 17-1, 18.)
20   ///
21
22
     2
             The Court notes that the second amended complaint appears to re-allege Plaintiffs’ claim for
23   breach of contract against Defendant Eastone. (See Doc. No. 16, SAC ¶¶ 33-43.) This would appear to
24   be an error as Plaintiffs previously agreed to dismiss Defendant Eastone from their breach of contract
     claim, (see Doc. No. at 8 at 5), and based on that representation, the Court dismissed Plaintiffs’ claim for
25   breach of contract against Eastone without leave to amend. (Doc. No. 15 at 6, 15.) Nevertheless, to the
     extent this was not an error, the Court strikes Plaintiffs’ claim for breach against Defendant Eastone from
26   the second amended complaint as that claim was dismissed without leave to amend in the Court’s October
     20, 2020 order. (See id.) In addition, the Court notes that the second amended complaint also names
27   Zhuhai Hengqin Xuanyuan No. 8 Equity Investment Partnership as an additional defendant, but the second
28   amended complaint does not actually allege any causes of action against that defendant. (See Doc. No.
     16, SAC ¶¶ 10, 33-86.)

                                                          4
                                                                                              20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1083 Page 5 of 17



1                                           DISCUSSION
2    I.    Defendant Eastone’s Rule 12(b)(2) Motion to Dismiss
3          A.     Legal Standards for a Rule 12(b)(2) Motion to Dismiss
4          Under Federal Rule of Civil Procedure 12(b)(2), a complaint may be dismissed for
5    lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). A plaintiff bears the burden of
6    establishing the Court’s personal jurisdiction over a defendant. Pebble Beach Co. v.
7    Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006). “[T]he plaintiff need only make a prima facie
8    showing of jurisdictional facts.” Glob. Commodities Trading Grp., Inc. v. Beneficio de
9    Arroz Choloma, S.A., 972 F.3d 1101, 1106 (9th Cir. 2020) (citations omitted). “Unless
10   directly contravened, [the plaintiff’s] version of the facts is taken as true,” and disputed
11   facts must be resolved in the plaintiff’s favor. Mattel, Inc. v. Greiner & Hausser GmbH,
12   354 F.3d 857, 862 (9th Cir. 2003) (citing Harris Rutsky & Co. Ins. Servs. v. Bell &
13   Clements Ltd., 328 F.3d 1122, 1129 (9th Cir. 2003)).
14         “Personal jurisdiction over a nonresident defendant is tested by a two-part analysis.
15   First, the exercise of jurisdiction must satisfy the requirements of the applicable state long-
16   arm statute. Second, the exercise of jurisdiction must comport with federal due process.”
17   Dow Chemical Co. v. Calderon, 422 F.3d 827, 830 (9th Cir. 2005) (quoting Chan v. Society
18   Expeditions, 39 F.3d 1398, 1404-05 (9th Cir. 1994)). California’s long-arm statute
19   provides that a court “may exercise jurisdiction on any basis not inconsistent with the
20   Constitution of [California] or of the United States.” Cal. Civ. Proc. Code § 410.10. Thus,
21   California’s long-arm statute permits courts to exercise personal jurisdiction within the
22   limits of due process. Daimler AG v. Bauman, 571 U.S. 117, 125 (2014).
23         “The Due Process Clause protects an individual’s liberty interest in not being subject
24   to the binding judgments of a forum with which he has established no meaningful ‘contacts,
25   ties, or relations.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 471-72 (1985) (quoting
26   Int’l Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)). Due process requires courts
27   exercise personal jurisdiction over a nonresident defendant only if the defendant has
28   sufficient “minimum contacts” with the forum state “such that the maintenance of the suit

                                                    5
                                                                                    20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1084 Page 6 of 17



1    does not offend ‘traditional notions of fair play and substantial justice.’” Axiom Foods,
2    Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (quoting Int’l Shoe, 326
3    U.S. at 316).
4             Personal jurisdiction may be either general or specific, or both. Bristol-Myers
5    Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1779-80 (2017). Here, Plaintiffs do not
6    contend the Court has general jurisdiction over Defendant Eastone. (Doc. No. 20 at 7.)
7    Plaintiffs only assert that there is specific jurisdiction over Defendant Eastone. (Id.)
8             B.     Analysis
9             A court may exercise specific personal jurisdiction over a nonresident defendant if
10   the following requirements are met: (1) the defendant “purposefully direct[ed]” his or her
11   activities to the forum state or “purposefully avail[ed]” himself or herself “of the privileges
12   of conducting activities in the forum”; (2) the plaintiff’s claim “arises out of or relates to
13   the defendant’s forum-related activities”; and (3) the court’s exercise of jurisdiction is
14   reasonable. Axiom Foods, 874 F.3d at 1068 (quoting Dole Food Co., Inc. v. Watts, 303
15   F.3d 1104, 1111 (9th Cir. 2002)). “The plaintiff bears the burden of satisfying the first two
16   prongs of the test.” Id. (quoting Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
17   802 (9th Cir. 2004)). Then, the defendant bears the burden to “present a compelling case”
18   that jurisdiction would be unreasonable. Id. at 1068-69 (quoting Schwarzenegger, 374 F.3d
19   at 802). “‘If any of the three requirements is not satisfied, jurisdiction in the forum would
20   deprive the defendant of due process of law.’” AMA Multimedia, LLC v. Wanat, 970 F.3d
21   1201, 1208 (9th Cir. 2020) (quoting Omeluk v. Langsten Slip & Batbyggeri A/S, 52 F.3d
22   267, 270 (9th Cir. 1995)).
23            The form of the inquiry into the first prong of this test “depends on the nature of the
24   claim at issue.” Picot v. Weston, 780 F.3d 1206, 1212 (9th Cir. 2015). “Purposeful
25   availment generally provides a more useful frame of analysis for claims sounding in
26   contract, while purposeful direction is often the better approach for analyzing claims in
27   tort.”     Glob. Commodities, 972 F.3d at 1107 (citing Picot, 780 F.3d at 1212;
28   Schwarzenegger, 374 F.3d at 802). At their core, these tests “ask whether defendants have

                                                     6
                                                                                     20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1085 Page 7 of 17



1    voluntarily derived some benefit from their interstate activities such that they ‘will not be
2    haled into a jurisdiction solely as a result of “random,” “fortuitous,” or “attenuated”
3    contacts.’” Id. (quoting Burger King, 471 U.S. at 474). The only claim in this action
4    asserted against Defendant Eastone is a claim for fraud, which is a tort. Thus, the Court
5    utilizes the purposeful direction test to analyze Plaintiffs’ claim for fraud against Defendant
6    Eastone. 3 See, e.g., Marlyn Nutraceuticals, Inc. v. Improvita Health Prod., 663 F. Supp.
7    2d 841, 850 (D. Ariz. 2009) (analyzing fraud claim “under the purposeful-direction effects
8    test”).
9                    i.    The Purposeful Direction Test
10             The Ninth Circuit assesses whether a defendant’s actions constitute a purposeful
11   direction using the “effects” test derived from Calder v. Jones, 465 U.S. 783 (1984). Picot,
12   780 F.3d at 1213-14; Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1069 (9th
13   Cir. 2017). Under this purposeful direction test, “‘the defendant allegedly must have (1)
14   committed an intentional act, (2) expressly aimed at the forum state, (3) causing harm that
15   the defendant knows is likely to be suffered in the forum state.’” AMA Multimedia, 970
16   F.3d at 1209 (quoting Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1228 (9th
17   Cir. 2011)).
18
19
20
     3
21           The Court notes that, in certain circumstances, the Ninth Circuit has applied the purposeful
     availment test to fraud claims when the suit at issue includes both a breach of contract claim and a fraud
22   claim and the suit overall sounds “primarily in contract.” See, e.g., HK China Grp., Inc. v. Beijing United
     Auto. & Motorcycle Mfg. Corp., 417 F. App’x 664, 665 (9th Cir. 2011) (“Suits that include both a breach
23   of contract claim and a fraud claim may ‘sound primarily in contract’ when the alleged fraud is merely
24   the representations in the contract that gave rise to the breach.”); Boschetto v. Hansing, 539 F.3d 1011,
     1016–19 (9th Cir. 2008) (applying purposeful availment test to a complaint that contained claims for
25   breach of contract and fraud). Nevertheless, application of the purposeful availment test does not appear
     to be appropriate here as Plaintiffs have dropped their claim for breach of contract against the defendant
26   at issue Defendant Eastone, and Plaintiffs do not assert that Defendant Eastone was a party to any of the
     contracts at issue. (See Doc. No. 8 at 5; Doc. No. 15 at 6, 15; Doc. No. 16, SAC ¶¶ 22-26, 31.) Moreover,
27   both parties assert that Plaintiffs’ fraud claim against Defendant Eastone should be analyzed under the
28   purposeful direction test. (Doc. No. 17-1 at 8-9; Doc. No. 20 at 5-6.) As such, the Court will analyze
     Plaintiffs’ fraud claim against Defendant Eastone under the purposeful direction test.

                                                         7
                                                                                              20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1086 Page 8 of 17



1          Defendant Eastone argues that Plaintiff cannot satisfy the three-part purposeful
2    direction test because Plaintiff cannot satisfy the “expressly aimed” element of the test.
3    (Doc. No. 17-1 at 8-10.) The express aiming prong of the purposeful direction test “asks
4    whether the defendant’s allegedly tortious action was ‘expressly aimed at the forum.’”
5    Picot, 780 F.3d at 1214. This analysis “must focus on the defendant’s contacts with the
6    forum state, not the defendant’s contacts with a resident of the forum.” Id.; see Walden v.
7    Fiore, 571 U.S. 277, 285 (2014) (“[O]ur ‘minimum contacts’ analysis looks to the
8    defendant’s contacts with the forum State itself, not the defendant’s contacts with persons
9    who reside there.”). “Thus, a ‘mere injury to a forum resident is not a sufficient connection
10   to the forum.’” Picot, 780 F.3d at 1214 (quoting Walden, 571 U.S. at 290). Rather, the
11   plaintiff must show that the “defendant’s intentional conduct that is aimed at, and creates
12   the necessary contacts with, the forum state.” AMA Multimedia, LLC v. Wanat, 970 F.3d
13   1201, 1209 (9th Cir. 2020).
14         In the SAC, Plaintiff alleges two instances of fraudulent conduct by Defendant
15   Eastone. (See Doc. No. 16, SAC ¶¶ 57-80.) According to the allegations in the complaint,
16   all of the fraudulent conduct at issue occurred in China, specifically during meetings in
17   China in early August 2018 between Dr. Naghavi and Defendants Tong, Zhong, Xu, and
18   Wang and during a meeting in China in August 2019 between Dr. Naghavi and Defendants
19   Zhong and Tong. (See id. ¶¶ 57, 60, 61, 75, 76.) Eastone argues that because all of the
20   conduct at issue took place in China, none of the conduct was expressly aimed at California.
21   (Doc. No. 17-1 at 9-10.) Eastone argues that the only alleged connection between itself
22   and California is that Plaintiffs are located in California and that Eastone allegedly knew
23   this, which is insufficient to establish express aiming under Walden. (Id. at 10.) The Court
24   agrees with Eastone.
25         Under the allegations set forth in the SAC, all of the conduct at issue took place in
26   China and was related to Plaintiffs’ and Belter’s business dealings in China, specifically
27   the manufacturing, marketing, and distribution of Plaintiffs’ VENDYS product in China.
28   (See Doc. No. 16, FAC ¶¶ 57-80.) Plaintiffs may assert that Eastone knew that Plaintiffs

                                                   8
                                                                                  20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1087 Page 9 of 17



1    are located in California, but this by itself is insufficient to establish “express aiming.” In
2    Axiom Foods, Inc. v. Acerchem International, Inc., the Ninth Circuit explained that,
3    following the Supreme Court’s decision in Walden v. Fiore, allegations that a defendant
4    knew of the plaintiffs’ strong forum contacts and that it was foreseeable that plaintiffs
5    would suffer harm in the forum “will not, on its own, support the exercise of specific
6    jurisdiction.” Axiom, 874 F.3d at 1069–70; see AMA Multimedia, 970 F.3d at 1209 (“In
7    Walden, the Supreme Court rejected our prior decisions holding that the express aiming
8    element could be satisfied by a defendant’s knowledge that harm may be inflicted on a
9    plaintiff in a particular forum.”); see, e.g., GemCap Lending I, LLC v. Pertl, No. CV 19-
10   1472-JFW(PJWX), 2019 WL 6468580, at *9 (C.D. Cal. Aug. 9, 2019) (“At most, the
11   evidence demonstrates that BancCentral and McNeil knew that GemCap was a California-
12   based lender and that their actions might have an effect on GemCap in California.”); see
13   also Picot, 780 F.3d at 1214 (“a ‘mere injury to a forum resident is not a sufficient
14   connection to the forum.’” (quoting Walden, 571 U.S. at 290)). “The plaintiff cannot be
15   the only link between the defendant and the forum.” Walden, 571 U.S. at 277.
16         Plaintiffs also argue that specific personal jurisdiction over Defendant Easton is
17   proper because Eastone’s alleged fraudulent conduct negatively affected Californians by
18   halting the deliver of VENDYS device to California hospitals, clinics, medical facilities,
19   research institutions, and educational institutions. (Doc. No. 20 at 7.) But the Supreme
20   Court and the Ninth Circuit have instructed that the specific jurisdiction analysis “must
21   focus on the defendant’s contacts with the forum state, not the defendant’s contacts with a
22   resident of the forum.” Picot, 780 F.3d at 1214; see Walden, 571 U.S. at 285. Thus, an
23   assertion that it was foreseeable that third-parties would suffer harm in the forum – like an
24   assertion that it was foreseeable that plaintiffs would suffer harm in the forum – by itself
25   is insufficient to support specific personal jurisdiction over a defendant.          See Free
26   Conferencing Corp. v. T-Mobile US, Inc., No. 2:14-CV-07113-ODW, 2014 WL 7404600,
27   at *11 (C.D. Cal. Dec. 30, 2014) (“[I]f Walden precludes personal jurisdiction on the basis
28   of where the plaintiff suffers the harm, the alleged harm to non-parties is utterly

                                                    9
                                                                                    20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1088 Page 10 of 17



1     irrelevant.”); see also Walden, 571 U.S. at 286 (“[A] defendant’s relationship with a
2     plaintiff or third party, standing alone, is an insufficient basis for jurisdiction.”).
3           In sum, Plaintiffs have failed to satisfy the express aiming element of the purposeful
4     direction test as to Defendant Eastone. As a result, Plaintiffs have failed to establish that
5     the Court has specific personal jurisdiction over Defendant Eastone. See GemCap Lending
6     I, 2019 WL 6468580, at *7-9 (concluding that the court lacked personal jurisdiction over
7     the plaintiff’s fraud and other tort claims against the defendants where the evidence merely
8     showed that the defendants knew the plaintiff was based in California and that their actions
9     might have an effect in California).
10                 ii.    Dual Officer Allegations
11          Defendant Eastone also argues that the Court lacks personal jurisdiction over it
12    because Plaintiffs have failed to allege sufficient facts showing that the conduct at issue
13    may be attributed to Eastone for the purposes of establishing specific jurisdiction. (Doc.
14    No. 17-1 at 10-13.) Specifically, Eastone notes that the allegedly fraudulent conduct at
15    issue was performed by individuals who were dual directors/officers at both Belter and
16    Eastone during the relevant period, but Plaintiffs have failed to allege sufficient facts
17    showing that these individuals were acting on behalf of Eastone, and not Belter, with
18    respect to the relevant conduct. (See id.)
19          In United States v. Bestfoods, the Supreme Court explained: “‘[D]irectors and
20    officers holding positions with a parent and its subsidiary can and do “change hats” to
21    represent the two corporations separately, despite their common ownership.’ . . . [C]ourts
22    generally presume ‘that the directors are wearing their “subsidiary hats” and not their
23    “parent hats” when acting for the subsidiary.’” 524 U.S. 51, 69 (1998). Thus, a mere
24    allegation that a corporate director/officer held positions with both a parent and its
25    subsidiary without more is insufficient to demonstrate contact by the parent company with
26    the forum state. See id.; see, e.g., GEC US 1 LLC v. Frontier Renewables, LLC, No. 16-
27    CV-1276 YGR, 2016 WL 4677585, at *11-12 (N.D. Cal. Sept. 7, 2016) (dismissing parent
28    company for lack of personal jurisdiction where the plaintiff failed to demonstrate that the

                                                      10
                                                                                       20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1089 Page 11 of 17



1     dual officers at issue were acting on behalf of the parent company); Rojas v. Hamm, No.
2     18-CV-01779-WHO, 2019 WL 3779706, at *10 (N.D. Cal. Aug. 12, 2019) (same); Haller
3     v. Advanced Indus. Computer, Inc., No. CV-13-02398-PHX-DGC, 2015 WL 854954, at
4     *4 (D. Ariz. Feb. 27, 2015) (same and explaining that “[e]vidence beyond common officers
5     is required”); see also whiteCryption Corp. v. Arxan Techs., Inc., No. 15-CV-00754-WHO,
6     2015 WL 3799585, at *2 (N.D. Cal. June 18, 2015) (“[P]arent corporations are held directly
7     or indirectly liable under California law for the acts of their subsidiaries only in unusual
8     situations.”).
9            In the FAC, Plaintiffs’ claim for fraud against Defendant Eastone is premised on
10    alleged representations made by Defendants Tong and Zhong. (See Doc. No. 16, FAC ¶¶
11    58, 61, 76.) In previous filings, Plaintiffs have acknowledged that Defendants Tong and
12    Zhong held positions with both Belter and Eastone during the relevant period. (See Doc.
13    No. 8 at 6.) During the relevant time period, Defendant Tong was a member of Belter’s
14    board of directors and a member of Eastone’s board of directors, and Defendant Zhong was
15    also a member of Belter’s board of directors and a member of Eastone’s board of directors.
16    (Doc. No. 17-2, He Decl. ¶14; see also Doc. No. 8 at 6.)
17           In the Court’s October 20, 2020 order, the Court explained that the allegations in
18    Plaintiffs’ first amended complaint were insufficient to establish that Tong and Zhong were
19    specifically acting on behalf of Eastone with respect to the relevant conduct. (Doc. No. 15
20    at 13-14 & n.6.) In an attempt to remedy this defect, Plaintiffs simply allege in the SAC
21    that with respect to the relevant conduct, Defendant Tong and Zhong were acting “on
22    behalf of Eastone” without alleging any factual support for these assertions. (See, e.g.,
23    Doc. No. 16, FAC ¶¶ 58, 61, 76.) These conclusory allegations are still insufficient.
24    Plaintiffs concede that Defendants Tong and Zhong held dual positions with Belter and
25    Eastone, and all of the alleged fraudulent conduct at issue related to Belter’s contractual
26
27
28

                                                   11
                                                                                  20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1090 Page 12 of 17



1     relationship with Meditex. 4 Courts presume that directors/officers are wearing their
2     “subsidiary hats” and not their “parent hats” when acting for the subsidiary. BestFoods,
3     524 U.S. at 69.         Plaintiffs’ conclusory allegations are insufficient to overcome that
4     presumption. As such, this provides an additional basis for dismissing Defendant Eastone
5     for lack of personal jurisdiction. 5
6             C.      Conclusion
7             In sum, Plaintiffs have failed to establish that the Court has specific personal
8     jurisdiction over Defendant Eastone. Because the defects in the second amended complaint
9     have previously been identified to Plaintiffs in the Court’s prior order, (see Doc. No. 15 at
10    13-14 & n.6), and Plaintiffs were unable to overcome those defects through additional
11    allegations, the Court declines to grant Plaintiffs further leave to amend. See Telesaurus
12    VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010) (“A district court may deny a
13    plaintiff leave to amend if it determines that ‘allegation of other facts consistent with the
14    challenged pleading could not possibly cure the deficiency,’ or if the plaintiff had several
15    opportunities to amend its complaint and repeatedly failed to cure deficiencies.”). As such,
16    the Court dismisses Defendant Eastone from the action for lack of personal jurisdiction.
17    II.     Defendants Belter’s Rule 12(b)(6) Motion to Dismiss
18            In the second amended complaint, Plaintiff alleges a claim for fraud against
19    Defendants Eastone and Belter. (Doc. No. 16, SAC ¶¶ 44-86.) Defendants Eastone and
20    Belter move to dismiss this fraud claim for failure to state a claim. (Doc. Nos. 17-1 at 13-
21    15, 18.) As Defendant Eastone has been dismissed from the action for lack of personal
22
23    4
             Importantly, Plaintiffs have dropped their claim for breach of contract against Defendant Eastone,
24    and Plaintiffs do not assert that Defendant Eastone was a party to any of the contracts at issue. (See Doc.
      No. 8 at 5; Doc. No. 15 at 6, 15; Doc. No. 16, SAC ¶¶ 22-26, 31.)
25
      5
               The Court notes that because these allegations are insufficient to establish that the relevant conduct
26    may be attributed to Defendant Eastone, Plaintiffs have also failed to state a claim for fraud against
      Defendant Eastone for this same reason. See, e.g., Bastidas v. Good Samaritan Hosp., No. C 13-04388
27    SI, 2014 WL 3362214, at *4-5 (N.D. Cal. July 7, 2014) (dismissing claim against parent company for
28    failure to state a claim where the plaintiff failed to allege sufficient facts that would support direct liability
      for the parent company).

                                                             12
                                                                                                    20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1091 Page 13 of 17



1     jurisdiction, see supra, the Court will evaluate whether Plaintiff has stated a claim for fraud
2     against Defendant Belter.
3           A.     Legal Standards for a Rule 12(b)(6) Motion to Dismiss
4           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
5     sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
6     failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
7     646 F.3d 1240, 1241 (9th Cir. 2011). Federal Rule of Civil Procedure 8(a)(2) requires that
8     a pleading stating a claim for relief containing “a short and plain statement of the claim
9     showing that the pleader is entitled to relief.” The function of this pleading requirement is
10    to “give the defendant fair notice of what the . . . claim is and the grounds upon which it
11    rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
12          A complaint will survive a Rule 12(b)(6) motion to dismiss if it contains “enough
13    facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
14    550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual
15    content that allows the court to draw the reasonable inference that the defendant is liable
16    for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading
17    that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of
18    action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint
19    suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.
20    (quoting Twombly, 550 U.S. at 557). Accordingly, dismissal for failure to state a claim is
21    proper where the claim “lacks a cognizable legal theory or sufficient facts to support a
22    cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104
23    (9th Cir. 2008).
24          In reviewing a Rule 12(b)(6) motion to dismiss, a district court must accept as true
25    all facts alleged in the complaint, and draw all reasonable inferences in favor of the
26    claimant. See Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d
27    938, 945 (9th Cir. 2014). But, a court need not accept “legal conclusions” as true. Ashcroft
28    v. Iqbal, 556 U.S. 662, 678 (2009). Further, it is improper for a court to assume the

                                                    13
                                                                                     20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1092 Page 14 of 17



1     claimant “can prove facts which it has not alleged or that the defendants have violated the
2     . . . laws in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v.
3     Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
4            In addition, a court may consider documents incorporated into the complaint by
5     reference and items that are proper subjects of judicial notice. See Coto Settlement v.
6     Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). If the court dismisses a complaint for
7     failure to state a claim, it must then determine whether to grant leave to amend. See Doe
8     v. United States, 58 F.3d 494, 497 (9th Cir. 1995); see Telesaurus, 623 F.3d at 1003 (9th
9     Cir. 2010).
10           B.      Analysis
11           Plaintiffs’ claim for fraud against Defendants Eastone and Belter is four-part.
12    Plaintiffs’ claim for fraud is based on: (1) allegedly fraudulent misrepresentations made by
13    Yanling Feng in March 2016; (2) allegedly fraudulent misrepresentations made by
14    Defendants Tong, Zhong, Xu, and Wang in August 2018; (3) allegedly fraudulent
15    misrepresentations by Tong and Zhong in May 2019; and (4) allegedly fraudulent
16    misrepresentations in early 2020 regarding a patent application. (See Doc. No. 16, SAC
17    ¶¶ 44-86.) In their motion to dismiss, Defendants Eastone and Belter only challenge
18    Plaintiffs’ allegations regarding the August 2018 and May 2019 misrepresentations. 6 (See
19    Doc. No. 17-1 at 13-15; Doc. No. 18 at 1.)
20           The elements of fraud are (1) a material false representation, (2) that was made with
21    knowledge or recklessness as to its falsity, (3) with the intent to induce reliance, and (4)
22
23
24    6
              In its joinder in reply brief, Belter argues for the first time that the allegations of fraud based on
25    representations in early 2020 regarding a patent application fail to state a claim because Plaintiffs are
      unable to satisfy the justifiable reliance element with respect those allegations of fraud. (Doc. No. 22 at
26    1-2 (citing SAC ¶ 81).) This specific argument was not raised in Eastone’s motion or Belter’s joinder to
      the motion. (See generally Doc. Nos. 17-1, 18.) The Court declines to address this specific argument as
27    it was raised for the first time in a reply brief. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007)
28    (“The district court need not consider arguments raised for the first time in a reply brief.”); Bazuaye v.
      I.N.S., 79 F.3d 118, 120 (9th Cir. 1996) (“Issues raised for the first time in the reply brief are waived.”).

                                                           14
                                                                                                 20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1093 Page 15 of 17



1     that the other party ‘actually and justifiably relied upon,’ causing him injury.” 7 Garcia v.
2     Vera, 342 S.W.3d 721, 725 (Tex. App. 2011) (citing Ernst & Young, L.L.P. v. Pac. Mut.
3     Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001)); see also Lazar v. Superior Court, 12 Cal.
4     4th 631, 638 (1992). “Fraud by false promise” is a theory “by which the misrepresentation
5     element of fraud can be proven.” Columbia/HCA Healthcare Corp. v. Cottey, 72 S.W.3d
6     735, 744 (Tex. App. 2002). “A promise to do an act (or . . . refrain from doing an act) in
7     the future is actionable fraud only when made with the intention, design and purpose of
8     deceiving, and with no intention of performing the act. Plaintiff must show that the promise
9     was false at the time it was made.” Airborne Freight Corp. v. C.R. Lee Enterprises, Inc.,
10    847 S.W.2d 289, 294 (Tex. App. 1992); see also Tarmann v. State Farm Mut. Auto. Ins.
11    Co., 2 Cal. App. 4th 153, 158 (1991).
12           Further, Federal Rule of Civil Procedure “9(b)’s particularity requirement applies to
13    state-law causes of action.” Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1103 (9th
14    Cir. 2003). Under Federal Rule of Civil Procedure 9, a plaintiff must plead fraud with
15    particularity. “Averments of fraud must be accompanied by ‘the who, what, when, where,
16    and how’ of the misconduct charged.” Vess, 317 F.3d at 1106 (quoting Cooper v. Pickett,
17    137 F.3d 616, 627 (9th Cir. 1997)). “‘[A] plaintiff must set forth more than the neutral
18    facts necessary to identify the transaction. The plaintiff must set forth what is false or
19    misleading about a statement, and why it is false.’” Id. (quoting In re GlenFed, Inc. Sec.
20    Litig., 42 F.3d 1541, 1548 (9th Cir. 1994)). “While statements of the time, place and nature
21    of the alleged fraudulent activities are sufficient, mere conclusory allegations of fraud” are
22    not. Moore v. Kayport Package Express, Inc., 885 F.2d 531, 540 (9th Cir. 1989).
23           Defendant Belter argues that Plaintiffs’ claim for fraud by false promise related to
24
25
      7
              As previously noted by the Court, it is unclear from the parties’ briefing whether Plaintiffs’ claim
26    for fraud is governed by Texas law or California law. (See Doc. No. 15 at 11-12 n.5; see, e.g., Doc. No.
      3-1 at 16-17; Doc. No. 6-1 at 19-20; Doc. No. 7 at 16.) The Court need not resolve this conflict in law
27    between the parties because in analyzing Plaintiffs’ claim for fraud, the Court will cite to both Texas law
28    and California law, and there does not appear to be a material difference between the two with respect to
      the elements at issue. See infra.

                                                          15
                                                                                               20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1094 Page 16 of 17



1     the August 10, 2018 amendment should be dismissed for failure to state a claim because
2     Plaintiffs have failed to adequately allege the intent element with respect to these
3     allegations of fraud. (Doc. No. 17-1 at 13-15; Doc. No. 21 at 8-10; Doc. No. 18 at 1.) Rule
4     9(b) provides that when pleading a claim for fraud, “intent . . . and other conditions of a
5     person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b). Nevertheless, “‘[a]lthough
6     intent can be averred generally under Rule 9(b), a plaintiff must point to facts which show
7     that defendant harbored an intention not to be bound by terms of the contract at formation.’”
8     SVGRP LLC v. Sowell Fin. Servs., LLC, No. 5:16-CV-07302-HRL, 2017 WL 5495987,
9     at *6 (N.D. Cal. Nov. 16, 2017) (quoting UMG Recordings, Inc. v. Global Eagle
10    Entertainment, Inc., 117 F. Supp.3d 1092, 1109-10 (C.D. Cal. 2015)); accord Glob. Plastic
11    Sheeting v. Raven Indus., No. 17-CV-1670 DMS (KSC), 2018 WL 3078724, at *4 (S.D.
12    Cal. Mar. 14, 2018).
13           In the Court’s October 20, 2020 order, the Court dismissed Plaintiffs’ claim for fraud
14    for failure to state a claim because Plaintiffs had failed to provide any factual allegations
15    that showed that Defendants harbored an intention not to perform its obligations under the
16    August 10, 2018 amendment at the time of formation. (See Doc. No. 15 at 12-13.) In the
17    second amend complaint, Plaintiffs remedied this defect. In the SAC, Plaintiffs allege that
18    in 2018, Belter had no intention of implementing the VENDYS project in China; rather,
19    Belter’s goal in entering into the agreement was to display strength and stability to
20    investors, employees, and the media. (Doc. No. 16, SAC ¶¶ 66-67.) Plaintiffs explain that
21    this display of strength and stability to the public was important at that time because the
22    media had recently published very negative stories about Belter’s former owner and
23    President’s embezzlement and imprisonment. (Id. ¶¶ 60, 66.) These factual allegations
24    are sufficient to support Plaintiffs’ assertion that Belter harbored an intention not to
25    perform its obligations under the August 10, 2018 amendment at the time of formation. 8
26
27
      8
28            The factual allegations at issue are also sufficient to provide the who, what, when, where, and how
      of the charged fraudulent conduct. (See Doc. No. 16, SAC ¶¶ 57-67.)

                                                          16
                                                                                               20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 23 Filed 02/09/21 PageID.1095 Page 17 of 17



1     As such, the Court declines to dismiss Plaintiffs’ fraud claim for failure to state a claim.
2                                           CONCLUSION
3           For the reasons above, the Court grants Defendant Eastone’s motion to dismiss for
4     lack of personal jurisdiction, and the Court denies Defendant Belter’s motion to dismiss
5     for failure to state a claim. The Court dismisses Defendant Eastone from the action for
6     lack of personal jurisdiction. The action will proceed against the remaining Defendants.
7           IT IS SO ORDERED.
8     DATED: February 9, 2021
9
                                                     MARILYN L. HUFF, District Judge
10                                                   UNITED STATES DISTRICT COURT
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    17
                                                                                    20-cv-01723-H-KSC
